Citation Nr: 9919819	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-01 566A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of a 
laceration of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran had active service from April 1965 to August 
1965, and from November 1965 to March 1977.  His appeal 
ensues from April 1997 and November 1997 rating decisions of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO).

The Board of Veterans' Appeals (Board) notes that the veteran 
raised a claim of entitlement to service connection for post-
traumatic stress disorder in a statement received at the RO 
in August 1993.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The record contains a medical finding that it would not 
be uncommon for the veteran to be altering his gait and 
placing abnormal stresses on his right knee to alleviate his 
left knee pain.

2.  The record contains no competent medical evidence linking 
the veteran's left hand cut and/or scar to an in-service left 
hand injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
residuals of a laceration of the left hand is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers residuals of an in-
service left hand injury.  The Board must determine whether 
the veteran has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts that he cut his left hand twice during 
active duty, when he was moving boxes and crates and fell 
down and when he was replacing a broken window.  In support 
of his claim, he has submitted a December 1968 photograph of 
a serviceman with a bandaged left hand and a KRVC evaluation 
that indicates slowness in production due to poor manual 
dexterity.  Service department records do not confirm the 
veteran's assertion.  Rather, they reflect that the veteran 
did not report a left hand injury during service, and the 
examining physician did not note left hand scarring on 
separation examination.  However, for the purpose of 
determining well groundedness, the Board accepts the 
veteran's assertion that he hurt his left hand in service.  
Certainly the veteran is competent to state that he injured 
his left hand and was required to wear a bandage.  However, 
he is not competent to diagnose the injury as a laceration.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Post-service medical evidence, specifically, a September 1997 
VA examination report, confirms that the veteran currently 
has a cut on the base of the left palmar surface of his left 
hand, and a small scar on the top of the 
metacarpointerphalangeal knuckle of his left index finger.  
That notwithstanding, there is no evidence, beyond the 
veteran's contentions, linking the left hand cut and/or scar 
to the veteran's period of active service.  As the veteran is 
a layperson with no medical training or expertise, his 
contentions, alone, do not constitute competent medical 
evidence of a nexus between a left hand cut and scar and an 
in-service left hand injury.  Id.

The veteran's representative contends that, in light of 
service medical records showing pre-service and in-service 
right hand injuries and residual scarring and functional 
loss, the veteran should be contacted for clarification as to 
whether he is seeking service connection for residuals of an 
in-service right hand injury rather than a left hand injury.  
The Board acknowledges the representative's contention, but 
reminds him that the veteran has already been granted service 
connection for residuals of a right hand injury. 

Inasmuch as the record lacks competent medical evidence 
linking the veteran's left hand cut and scar to an in-service 
left hand injury or otherwise to the veteran's period of 
active service, this claim must be denied as not well 
grounded.  The veteran has failed to meet his initial burden 
of submitting evidence of a well-grounded claim for service 
connection for residuals of a laceration of the left hand; 
therefore, the VA is under no duty to assist him in 
developing the facts pertinent to this claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground his claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  However, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.


ORDER

Service connection for residuals of a laceration of the left 
hand is denied.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further review of the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  During a visit to a VA orthopedic 
clinic in February 1998, the veteran reported that his 
service-connected left knee disability was causing right knee 
and back pain due to his tendency to bear more weight on his 
right side.  The examining physician wrote that, with regard 
to the veteran's right knee and back pain, which has been 
exacerbated by his painful left knee, it is not uncommon for 
the veteran to be altering his gait and placing abnormal 
stresses on his right knee to alleviate his left knee pain.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that when aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448-49 (1995).  In this case, it is unclear from the 
examining physician's finding whether the veteran's service-
connected left knee disability is causing or aggravating the 
veteran's right knee pain.  In order to determine whether the 
veteran's is entitled to service connection for a right knee 
disorder on a direct or proximate basis, another, more 
comprehensive medical opinion is needed.

In addition, in a VA Form 21-4138 (Statement in Support of 
Claim) received in November 1997, the veteran initiated an 
appeal of the RO's November 1997 rating decision, which 
denied service connection for a chronic respiratory disorder 
secondary to tobacco/smoke.  The RO did not act in response 
to the veteran's statement; thus, on Remand, a Statement of 
the Case should be issued and the veteran should be provided 
an opportunity to perfect his appeal with regard to the 
aforementioned issue. 

To ensure that the veteran is afforded due process of law and 
the record contains all evidence necessary for an equitable 
disposition of his claim, this case is REMANDED to the RO for 
the following actions: 

1.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of determining the nature and 
etiology of the veteran's right knee 
disorder.  Prior to the examination, the 
RO should submit the veteran's claims 
file to the VA examiner for review.  
Following a thorough evaluation of the 
veteran, during which all indicated 
evaluations and studies deemed necessary 
are accomplished, the VA examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected left knee disability is 
etiologically related to the veteran's 
right knee disorder.  If a causal 
relationship is not found, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected left knee 
disability chronically worsened his 
nonservice-connected right knee disorder.  
If aggravation is found, the VA examiner 
should quantify the degree of additional 
disability attributable to the 
aggravation.  The VA examiner should 
provide the complete rationale for each 
conclusion expressed.

2. Thereafter, the RO should review the 
VA examination report to determine 
whether it complies with the above 
instruction.  If it is deficient in any 
manner, the RO should take immediate 
corrective action.

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a right knee disorder 
based on all of the evidence of record.  
Thereafter, the RO should furnish the 
veteran and his representative a 
Supplement Statement of the Case, which 
includes regulations pertinent to the 
issue of entitlement to service 
connection for a chronic respiratory 
disorder secondary to tobacco/smoke, and 
discusses, if appropriate, the denial of 
the veteran's right knee claim.  The RO 
should afford the veteran and his 
representative an opportunity to perfect 
his appeal with regard to the first issue 
and respond thereto with regard to the 
second issue before the case is returned 
to the Board for further review. 


The purpose of this REMAND is to develop further the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to its merits.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, he 
is not obligated to act unless otherwise notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

